DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Li et al. (US 2021/0405813) teach a hole in the cathode layer (element 121). Zheng et al. (US 2021/0343972) teach a hole in the cathode layer (fig. 2A, gap between elements 215A and 215B). Neither of the above references teaches a sensing region surrounded by the pixel definition layer and “wherein the cathode metal layer comprises a first cathode metal layer and a second cathode metal layer, the first cathode metal layer extends to the pixel definition layer close to the display region, the first cathode metal layer is coupled to the cathode, the second cathode metal layer extends to the pixel definition layer away from the display region, and the first cathode metal layer is separated from the second cathode metal layer by a gap so that light emitted by the light-emitting element is allowed to enter the optical sensor through the gap after being reflected by a fingerprint.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Applicant’s arguments, see page 2, filed 7/5/22, with respect to the restriction requirement have been fully considered and are persuasive.  The restriction has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623